UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1050


THEOPHILUS AGEDAH,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 26, 2020                                           Decided: June 15, 2020


Before NIEMEYER, MOTZ, and RUSHNG, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theophilus Agedah, Petitioner Pro Se. Nicole Joann Thomas-Dorris, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Theophilus Agedah, a native and citizen of Nigeria, petitions for review of an order

of the Board of Immigration Appeals (Board) dismissing his appeal from the immigration

judge’s (IJ) decision denying Agedah’s application for withholding of removal and

protection under the Convention Against Torture (CAT). *

       On appeal, Agedah first challenges the agency’s denial of his requests for

withholding of removal and protection under the CAT. We have thoroughly reviewed the

record, including the transcript of Agedah’s merits hearings and all supporting evidence.

We conclude that the record evidence does not compel a ruling contrary to any of the

agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2018), and that substantial

evidence supports the Board’s decision, see Gomis, 571 F.3d at 359; Dankam v. Gonzales,

495 F.3d 113, 124 (4th Cir. 2007). Accordingly, we uphold the denial of relief for the

reasons stated by the Board. In re Agedah, (B.I.A. Dec. 16, 2019).

       Additionally, although Agedah seeks remand for the IJ to adjudicate his applications

for cancellation of removal, adjustment of status, and voluntary departure, we find that the

Board correctly determined that Agedah did not adequately pursue these forms of relief

before the IJ. He initially filed an application for cancellation of removal, but counsel

subsequently conceded that Agedah was ineligible because his United States citizen



       *
         Agedah does not challenge the agency’s finding that his asylum application was
untimely filed. In any event, we would lack jurisdiction to review this finding, absent a
constitutional claim or colorable question of law. See 8 U.S.C. §§ 1158(a)(3),
1252(a)(2)(D) (2018); Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir. 2009).

                                             2
children were all over the age of 21. Additionally, the Board noted that Agedah failed to

explain how he was eligible for adjustment of status. Although he indicates on appeal that

he is seeking adjustment of status based on the battery and extreme cruelty he suffered by

a United States citizen spouse, he failed to raise this claim before the agency. See Cabrera

v. Barr, 930 F.3d 627, 631 (4th Cir. 2019) (“[A]rguments that a petitioner did not raise in

the [Board] proceedings have not been exhausted and the Court lacks jurisdiction to

consider them.”). Finally, the record reveals that Agedah abandoned his application for

voluntary departure by failing to appear at his June 5, 2013, removal hearing.

       Accordingly, we deny the petition for review. In light of this disposition, we deny

Agedah’s motion for stay as moot. We also deny his motion for a copy of the DHS brief

filed in his administrative appeal and his motions to vacate the agency’s decisions. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                             3